This action was brought upon a medical bill for services rendered by Dr. Edelman and Dr. Lasher in the treatment of defendant, W.F. McDonell.
All material allegations of the complaint are denied and the court finds in effect that A.A. McDonell is the father of the other defendant, who was, however, not a minor when the medical services commenced.
It is found that the services consisted of divers consultations, house visits, office visits, surgical operations, and surgical dressings extending over a period of six months, and were rendered in pursurance to the request of W.F. McDonell, made on the twenty-third day of February, 1894, "while the first of said consultations was in progress, and said plaintiff then and there undertook the treatment of said W.F. McDonell." After plaintiff had so undertaken the treatment, on the said twenty-third day of February, 1894, and at divers times thereafter during the treatment, A.A. McDonell "made statements to the plaintiff and to said George W. *Page 212 
Lasher which led them to believe, and from which they did believe, that he, the said A.A. McDonell intended and would pay for the treatment of said W.F. McDonell, and for their said services"; and they relied upon said statements and gave credit to A.A. McDonell "as well as to defendant W.F. McDonell." The court further found that at divers times during the course of said treatment, A.A. McDonell agreed to pay for their services rendered, but the statements and promises were not in writing. The court rendered judgment in favor of plaintiff against W.F. McDonell, but also against plaintiff and in favor of A.A. McDonell. Plaintiff appeals from this portion of the judgment which is in favor of A.A. McDonell, upon the judgment-roll.
The judgment must be affirmed. It is clearly found that W.F. McDonell contracted for the services, and that plaintiff and Dr. Lasher undertook the treatment on that employment. Afterward, the other defendant made statements which caused plaintiff and his assignor to believe that he would pay. It is not shown that such statements were made as would justify such belief, or that A.A. McDonell intended that they should so understand, or that they would not have rendered the service had such statements not been made. Perhaps the statements consisted in expressions of interest in the case, or were express oral guaranties of his son's solvency. There is nothing in that part of the finding which can help plaintiff.
It is not found what services were rendered after the promises to pay were made at divers times during the treatment. The first contract of employment having been made with W.F. McDonell, these promises were only to pay the debt of W.F. McDonell. There is no finding that the service would have been discontinued but for the promises, much less that they were made in view of a withdrawal from the case unless A.A. McDonell would be responsible.
It does not appear that W.F. McDonell was living with his father, or was being supported by him. For aught that appears they may have been living apart for years, and the son may have his own family and business. Had the father been taking care of him and actually supporting him as though he were still a member of his family, as minor children generally are of their parents' family, the presumptions might be very different. *Page 213 
I understand that a contract which a physician makes with his patient, whose case he undertakes, is usually one contract for the entire work, but it is immaterial in this case, for if the alleged promises were sufficient to make A.A. McDonell responsible for the visits made after such promises, still it does not appear what service was rendered after the promises, or the value of such service. We must presume that there was no proof from which such finding could be made.
The bill of particulars throws no light upon the case, and it is improperly in the transcript. Not being a part of the judgment-roll, it can only be brought here by a bill of exception. For many purposes a bill of particulars, when made in response to a statutory demand, is an amplification of the complaint. It makes plaintiff's demand more specific, and limits his proof to the items set out. The statute requires that it shall be delivered to the adverse party, and not a copy thereof, and does not require, or expressly authorize, it to be filed. The mode of its authentication in this case is entirely unwarranted. We have no legal evidence that such bill was ever demanded by or delivered to the adverse party.
Judgment affirmed.
McFarland, J., and Henshaw, J., concurred.
Hearing in Bank denied.